UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6708



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GREGORY TODD HARRELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-37, CA-97-183-R)


Submitted:   July 22, 1998                 Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Todd Harrell, Appellant Pro Se. Karen Breeding Peters,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998),

and his motion for reconsideration. We have reviewed the record and

the district court’s opinion and orders and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Harrell, Nos. CR-94-37; CA-97-183-R (W.D. Va. Apr. 21,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2